       Case: 5:21-cv-00557-BYP Doc #: 6 Filed: 03/22/21 1 of 10. PageID #: 178




                              IN THE UNITED STATE DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

TODD CLEAVENGER, ET AL.,                                      Case No.: 5:21-CV-00557

PLAINTIFFS,                                                   JUDGE BENITA Y. PEARSON

VS.                                                           OPPOSITION TO PLAINTIFF’S
                                                              MOTION TO SUPPLEMENT OR
CITY OF BARBERTON, ET AL.,                                    AMEND COMPLAINT; IN THE
                                                              ALTERNATIVE, MOTION TO
DEFENDANTS.                                                   DISMISS PER FRCP 12(B)(6)




         Now come Defendants Ty Graham and Joseph Mittica, through undersigned counsel and

submit their opposition to Plaintiff’s Motion to Supplement or Amend the Complaint, filed on

March 9, 2021. In the alternative, it is requested pursuant to Rule 12(b)(6)1 of the Federal Rules

of Civil Procedure that this Court dismiss plaintiff’s claims against these Defendants with

prejudice on the grounds of absolute immunity. A memorandum in support is filed with this

motion.

                                                                Respectfully submitted,
                                                                SHERRI BEVAN WALSH
                                                                Prosecuting Attorney
                                                                /s/ Colleen Sims
                                                                Colleen Sims (0069790)
                                                                Assistant Prosecuting Attorney
                                                                53 University Avenue, 6th Floor
                                                                Akron, Ohio 44308
                                                                (330) 643-8138 and fax (330) 643-8708
                                                                simsc@prosecutor.summitoh.net
                                                                Counsel for the Graham and Mittica

1 Counsel for Ty Graham and Joseph Mittica is aware of the standing orders regarding motions to dismiss, however,
as noted in the procedural history, Plaintiff has asked for the Court’s permission to file an amended complaint, rather
than filing an amended complaint. These parties are not named in the original complaint. Because plaintiff is
incarcerated, with no access to email or a personal phone, and the timeframe to which to respond to Plaintiff’s
motion, the request to dismiss the supplemental complaint is being made with this filing.
      Case: 5:21-cv-00557-BYP Doc #: 6 Filed: 03/22/21 2 of 10. PageID #: 179




                                       MEMORANDUM



I. STATEMENT OF FACTS


   A. Procedural History

       On January 29, 2021, a complaint was filed in the Summit County Court of Common

Pleas alleging the right to recovery under 42 U.S.C. Sec. 1983 and other causes of action. With

the consent of all the served Defendants, a notice of removal was filed on March 10, 2021

(Doc#: 1). The day before the notice of removal was filed, Plaintiff filed a motion to supplement

and/or amend complaint adding parties including Joseph Mittica and Ty Graham. These two

people are not listed as parties in the original complaint. Joseph Mittica and Ty Graham were

served with the original complaint, along with the aforementioned motion and exhibits, on

March 12, 2021. The motion also contains additional allegations against already named

Defendants, including the Summit County Sheriff’s Department.


   B. The Motion to add onto the Complaint

       In paragraph 5 of the motion to supplement the complaint, Plaintiff correctly identifies Ty

Graham as the Assistant Prosecuting Attorney for the Summit County Prosecutor’s office. The

motion does not state Defendant Mittica’s role, but the partial transcript attached to the motion

demonstrations Ty Graham and Joseph Mittica are assistant county prosecutors appearing on

behalf of the state of Ohio. (Ex. “F-1”, p. 140 of attachment, labelled Transcript of Proceedings

Vol. 2 of 6). Two other attorneys appear on behalf of Todd Cleavenger. Id. In paragraph 28 of

said filing, Plaintiff claims Defendants Mittica and Graham “misled, lied, manipulated false

evidence and testimony from multiple individuals involved” in the criminal prosecution of
      Case: 5:21-cv-00557-BYP Doc #: 6 Filed: 03/22/21 3 of 10. PageID #: 180




Plaintiff. In paragraph 29 of said filing he claims Defendants Mittica and Graham violated

multiple rules of professional conduct in presenting false evidence. In paragraph 30 Plaintiff

claims these action were done maliciously and in bad faith. Plaintiff alleges Defendant Mittica

and Graham failed to research information and presented false evidence (Para. 32 to 37).

Plaintiff claims Defendants, including Defendants Graham and Mittica, communicated

unidentified falsified and fabricated information to members of the community (Para. 43).

Plaintiff alleges Defendants, including Graham and Mittica, made false statements with the

purpose to mislead or impede the investigation of crimes against the Plaintiff (Para. 45). Plaintiff

repeatedly claims unidentified false evidence was presented to multiple parties (Para. 45 to 48).

Plaintiff alleges Defendants Mittica and Graham interfered with his civil rights (Para. 51 to 56).

       Plaintiff attached 200 pages of a transcript to the complaint he motions to add onto the

original, but the transcript is not continuous. The transcript starts a page 259 then jumps to 267,

from 269 it jumps to 279, skips 280, pages 282 to 287, 290, and then jumps from 291 to 313.

Page 320, 322, 323 are missing then the transcript jumps from page 325 to page 375. As shown

in the part of the transcript that was included, Defendant Graham is playing a video. (Ex. “C-7”

p. 32 of the attachment, trans. p. 458). The transcript reveals there was testimony about a woman

who was brutally beaten (Ex. “C-38” p. 63 of the attachment, p. 496).


II. LAW AND ARGUMENT
   A. Plaintiff’s Request to Supplement or Amend his Original Complaint

   The supplemental complaint strengthens arguments that Plaintiff fails to show a right to

recovery. The portions of the transcript reveal multiple witnesses testified in court against Todd

Cleavenger and these witnesses were subject to cross examination. (pages 259, 313, 482, 510,

553, 554, 560 and 598, also see index, page 141 of attachment). Plaintiff is asserting
                                                 2
      Case: 5:21-cv-00557-BYP Doc #: 6 Filed: 03/22/21 4 of 10. PageID #: 181




misinformation was presented, but only asserts his opinion to corroborate these allegations. In

the case of Detwiler v. S. Health Partners, a pro se claimant filed amended and supplemental

complaints alleging constitutional violations based on inadequate medical care. No. 3:16-CV-

P343-DJH, 2017 WL 424883, at *4 (W.D. Ky. Jan. 31, 2017). The court dismissed the amended

and supplemental complaint finding the complaints did not plead a constitutional violation and

the pending motions were denied as moot. In this case, whether the March 9th filing is a

supplement to the original complaint or a motion, the allegations mirror the same conclusory

allegations Plaintiff made in his original complaint without specificity. Further, Plaintiff attaches

portions of a transcript demonstrating a trial took place, Todd Cleavenger had representation, and

witnesses were cross-examined about their testimony.

   Plaintiff has the right to ask the Court to file an amended complaint, but attempting to paste

new sections to the original complaint is not the proper manner to amend. The amended

complaint is meant to supersede or replace the original complaint. Wolcott v. Willis of Ohio, Inc.,

N.D.Ohio No. 4:16CV0316, 2016 WL 5940932, *2, citing 6 Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 1476 (3d ed. 2010), Drake v. City of Detroit,

Michigan, 266 Fed.Appx. 444, 448 (6th Cir. 2008).


   B. Standard of Review to Dismiss a Complaint for Failure to State a Claim

       A court should dismiss a complaint for failure to state a claim upon which relief can be

granted pursuant to Rule 12(b)(6) “if it appears beyond a reasonable doubt that the plaintiff can

prove no set of facts in support of his claim which would entitle him to relief.” B Squared, Inc. v.

Natl. City Bank, N.D.Ohio No. 106CV1802, 2007 WL 1452619, *1 (May 14, 2007) quoting

Wright v. MetroHealth Medical Ctr., 58 F.3d 1130, 1138 (6th Cir.1995), quoting Conley v.

Gibson, 355 U.S. 41, 45-46 (1957). When a court reviews a motion to dismiss, it accepts all
                                             3
      Case: 5:21-cv-00557-BYP Doc #: 6 Filed: 03/22/21 5 of 10. PageID #: 182




allegations of the complaint as true, construes the facts in the light most favorable to the non-

moving party and draws any reasonable inferences in favor of the non-moving party. B Squared,

Inc. at *1 citing Central States Pension Fund v. Mahoning Nat'l Bank, 112 F.3d 252, 255 (6th

Cir.1997).

        In order to survive a motion to dismiss, Plaintiff’s allegations must go beyond labels and

legal conclusions couched as factual allegations. Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555, 127 S.Ct. 1955, 1965, 167 L.Ed.2d 929 (2007) citing Papasan v. Allain, 478 U.S. 265, 286,

106 S.Ct. 2932, 92 L.Ed.2d 209 (1986). “[I]t demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation”. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949,

173 L.Ed.2d 868 (2009), citing Twombly at 555, citing Papasan at 286. A pleading that offers

“labels and conclusions” or “a formulaic recitation of the elements of a cause of action will not

do.” Id. at 555. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further

factual enhancement” Iqbal, at 681, citing Twombly at 557.


       When resolving a motion to dismiss pursuant to Rule 12(b)(6), the Court may
       consider the complaint and any attached exhibits, public records, items appearing
       in the record of the case, and exhibits attached to the defendant's motion to
       dismiss provided they are referenced in the complaint and central to the claims
       therein.

Wizinsky v. Leelanau Cty., No. 1:19-CV-894, 2020 WL 6597637, at *7 (W.D. Mich. Aug. 20,

2020), report and recommendation adopted, No. 1:19-CV-894, 2020 WL 5809998 (W.D. Mich.

Sept. 30, 2020), citing Bassett v. Nat'l Collegiate Athletic Ass'n., 528 F.3d 426, 430 (6th Cir.

2008). As shown below, the complaint, both original and amended, fail to show how

prosecutorial immunity does not apply.




                                                 4
      Case: 5:21-cv-00557-BYP Doc #: 6 Filed: 03/22/21 6 of 10. PageID #: 183




   C. Absolute Immunity Standard for Prosecutorial Functions

       Summit County Prosecutors Graham and Mittica are absolutely immune from civil

liability from 42 USC § 1983 claims related to the performance of prosecutorial functions. See

Burns v. Reed, 500 U.S. 478, 486 (1991). Prosecutors also enjoy absolute immunity from

common law malicious prosecution claims as well. Imbler v. Pachtman, 424 U.S. 409, 427, 96

S.Ct. 984, 993, 47 L.Ed.2d 128 (1976). Per Imbler, the plaintiff has no civil redress against the

prosecutors in this case, specifically prosecutors Graham and Mittica. Id.

       In determining immunity, a court must examine “the nature of the function performed,

not the identity of the actor who performed it.” Kalina v. Fletcher, 522 U.S. 118, 127 (1997)

quoting Forrester v. White, 484 U.S. 219, 229 (1988). A prosecutor’s decision to initiate a

prosecution, including the decision to file a criminal complaint or seek an arrest warrant, is

protected by absolute immunity because it is prosecutorial in nature. Howell v. Sanders, 668 F.3d

344, 351 (6th Circ. 2012). This immunity also includes the evaluation of evidence against a

defendant and presentation of that evidence at pre-trial and trial proceedings, Spurlock v.

Thompson, 330 F.3d 791, 797 (6th Cir.2003) quoting Imbler v. Pachtman, 424 U.S. 409, 427, 96

S.Ct. 984, 993, 47 L.Ed.2d 128 (1976). “Absolute immunity applies to “acts ... includ[ing] the

professional evaluation of the evidence assembled by the police and appropriate preparation for

its presentation at trial or before a grand jury after a decision to seek an indictment has been

made.”” Spurlock v. Thompson, 330 F.3d 791, 797 (6th Cir.2003) citing Buckley v. Fitzsimmons,

509 U.S. 259, 273, 113 S.Ct. 2606, 125 L.Ed.2d 209 (1993).

       Absolute immunity broadly and resoundingly protects a prosecutor from civil liability.

The immunity even encompasses a situation where a prosecutor knowingly elicited false

testimony. Spurlock v. Thompson, 330 F.3d 791, 797 (6th Cir.2003) citing Imbler v. Pachtman,

                                                  5
      Case: 5:21-cv-00557-BYP Doc #: 6 Filed: 03/22/21 7 of 10. PageID #: 184




424 U.S. 409, 427, 96 S.Ct. 984, 993, 47 L.Ed.2d 128 (1976); see also Buckley v. Fitzsimmons,

919 F.2d 1230, 1243 (7th Cir.1990). The decision to prosecute is protected by absolute

prosecutorial immunity regardless of whether the decision is made with or without probable

cause. Smith v. Rybek, S.D.Ohio No. 2:11-CV-777, 2012 WL 3025102, *5 (July 24, 2012) citing

Drake v. Rowland, 2:09–CV–824, 2010 WL 3470483, at *4 (S.D.Ohio Sept.2, 2010), aff'd, 463

F. App'x 523 (6th Cir.2012). A suit was dismissed against prosecutors that alleged they

destroyed and falsified evidence. Heidelberg v. Hammer, 577 F.2d 429, 432 (7th Cir.1978)

Prosecutors have absolute immunity from “suits for malicious prosecution and for defamation,

and ... this immunity extend[s] to the knowing use of false testimony before the grand jury and at

trial.” Koubriti v. Convertino, 593 F.3d 459, 467 (6th Cir. 2010)(citing Burns, 500 U.S. at 484).

Absolute immunity applies to “acts ... includ[ing] the professional evaluation of the evidence

assembled by the police and appropriate preparation for its presentation at trial or before a grand

jury after a decision to seek an indictment has been made.” Buckley v. Fitzsimmons, 509 U.S.

259, 273 (1993).

       To afford prosecutors only qualified immunity would have an “adverse effect upon the

functioning of the criminal justice system.” Imbler v. Pachtman, at 426. The prosecutor’s office

would lose the trust of the public if he or she were constrained in making every decision by the

consequences in terms of his or her own potential liability. Id.at 424. To determine whether

absolute immunity attaches in a particular case, the court must look to the “nature of the function

performed.” Higgason v. Stevens, 288 F.3d 868, 877 (6th Cir. 2002). Accepting the complaint

allegations as true and applying experience and common sense, the only conclusion is that the

Plaintiff is alleging violations based on the decision of the named employees of the Prosecutor’s

decision to pursue criminal charges against him relying on a fraudulent investigation and

                                                 6
      Case: 5:21-cv-00557-BYP Doc #: 6 Filed: 03/22/21 8 of 10. PageID #: 185




ignoring exculpatory evidence. Because of the broad protections of absolute prosecutorial

immunity, even if the prosecutors relied on a fraudulent investigation, he has no viable civil

claim.

         The Sixth Circuit has consistently held that a prosecutor’s decisions to file a criminal

complaint and seek an arrest warrant are protected by absolute immunity. See, e.g., Ireland v.

Tunis, F.3d 1435 (6th Cir. 1997); Thus, the decisions to prosecute and to seek an arrest warrant

are “integral parts of the judicial process” shielding Defendants Graham and Mittica from this

suit. In Kalina v. Fletcher, 522 U.S. 118, 129, 118 S. Ct. 502, 139 L. Ed. 2d 471 (1997), the U.S.

Supreme Court again held that a prosecutor’s activities in connection with the preparation and

filing of the charging documents are protected by absolute immunity.


   C. The Absolute Immunity Standard As Applied To Prosecutors Sued As Individuals


   The Imbler Court held that the common law principal of absolute immunity for prosecutors

applies to section 1983 claims. Beckett v. Ford, N.D.Ohio No. 3:06CV1319, 2007 WL 2891122,

*4 (Sept. 28, 2007) aff'd, 384 Fed.Appx. 435 (6th Cir.2010). Prosecutorial immunity bars

Plaintiff’s suit against the Prosecutors Graham and Mittica who were each sued individually. In

Skinner v. Goverchin, the plaintiff could not assert the prosecutor improperly garnished his

wages because the actions were intimately associated with the judicial proceedings. 463 F.3d

518, 525 (6th Cir.2006). In Millen v. Mason, the plaintiff asserted the prosecutor

“overzealously” went to the grand jury for an indictment. N.D.Ohio No. 1:11 CV 2701, 2012

WL 629998, *1-2 (Feb. 27, 2012). However, the court found no viable claim in that the

prosecutors were absolutely immune from being sued for their actions in prosecuting the

criminal case. Id. at *2-3. All of the conduct in which Plaintiff alleges the Prosecutors participated

                                                   7
      Case: 5:21-cv-00557-BYP Doc #: 6 Filed: 03/22/21 9 of 10. PageID #: 186



is tied to the judicial process and functioning of the office of the Prosecutor.


III. CONCLUSION


        Plaintiff has failed to state a claim upon which relief can be granted pursuant to rule

12(b)(6). Plaintiff’s Complaint fails to identify with any particularity how Defendants acted

outside their prosecutorial functions. The individually named Defendants enjoy absolute

immunity in their roles as Summit County prosecutors. Plaintiff has proffered no facts or

evidence showing that defendants acted outside the scope of their duties in preparing for or

trying his case. For the reasons stated above, Defendants Graham and Mittica respectfully

request this Court, either deny Plaintiff’s request to add them as Defendants or grant a motion to

dismiss in the alternative.


                                                         Respectfully submitted,

                                                         SHERRI BEVAN WALSH
                                                         Prosecuting Attorney

                                                         /s/ Colleen Sims
                                                         Colleen Sims (0069790)
                                                         Assistant Prosecuting Attorney
                                                         53 University Avenue, 6th Floor
                                                         Akron, Ohio 44308
                                                         (330) 643-8138 and fax (330) 643-8708
                                                         simsc@prosecutor.summitoh.net
                                                         Counsel for County Defendants Graham and
                                                         Mittica




                                                    8
     Case: 5:21-cv-00557-BYP Doc #: 6 Filed: 03/22/21 10 of 10. PageID #: 187




                                  CERTIFICATE OF SERVICE

                I hereby certify that on March 22, 2021 a copy of the foregoing instrument was
filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
system and to Plaintiff, via U.S. Mail, on March 23, 2021, at the following address:

Todd Cleavenger
#A763634
Richland Correctional Institution
P.O. Box 8107
Mansfield, OH 44901

                                                /s/Colleen Sims
                                               COLLEEN SIMS (0069790)
                                               Assistant Prosecutor
                                               Civil Division
                                               Counsel for County Defendants




                                                   9
